DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 29 December 2021 has been entered.  Claims 8-10 are newly added.  Claims 1-10 are currently pending. 

Response to Arguments
Applicant's arguments filed 29 December 2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the specific mechanism by which the accommodating chamber is in communication with the suction flow passage) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In this case, the claims only require that the accommodating chamber “communicates with the suction flow passage”, which is shown by the prior art of record.  While the Examiner understands that the Applicant’s invention discloses an alternate air flow path for said communication than that which is shown in Yamada, these differences are not reflected in the claim language. 
does clearly disclose a fan configured to suck air in an air-conditioned space from the air inlet into the casing (see rejection, below).  The fact that Yamada discloses that the fan is further configured to also suck air from a non-air-conditioned space does not disprove its ability to draw air from an air-conditioned space.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sealant “disposed to separate the suction flow passage from the blowout flow passage”, as required in claim 8 and its dependent claims, must be shown or the feature(s) canceled from the claim(s).  In the currently filed drawings, the lateral airflow casement is shown as the element which performs the described function.  The sealant, shown as element 92, appears to seal the lateral airflow casement (20) to the decorative panel (30). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (JP 2010210132, JPO translation provided and referenced herein) in view of Inoue et al. (EP 2093512 A1).
Regarding claim 1, Yamada (Fig. 1-6) teaches an indoor unit of an air-conditioning apparatus, comprising: 
a casing (see Fig. 1) having an air inlet (suction opening 7) and an air outlet (air outlet 8) that are provided as openings formed in a lower surface portion of the casing (see Fig. 1); 
a fan housed in the casing and configured to suck air in an air-conditioned space from the air inlet into the casing and blow the air from the air outlet (blower 4); 
a heat exchanger housed in the casing (heat exchanger 5) and configured to cause heat exchange to be performed (Para. 19, “air is sent from an air suction passage 13 a provided in the spacer 13 through a blower 4 to a heat exchanger 5, heat-exchanged, and sent out to a blow-out port 8 provided in a decorative panel 9 via an air blow-out passage 13”); and 
a lateral airflow adjusting unit configured to adjust in a lateral direction, an angle of the air that is blown from the air outlet (left and right wind direction deflecting plate 15), 
wherein in the casing, a suction flow passage (air suction passage 13a) and a blowout flow passage (air blow-out passage 13b) are provided, the suction flow passage causing the air inlet and the heat exchanger to communicate with each other (see Fig. 1), the blowout flow passage causing the heat exchanger and the air outlet to communicate with each other (see Fig. 1), 
the lateral airflow adjusting unit includes 
a plurality of lateral airflow adjusting plates arranged in the blowout flow passage at defined intervals in the lateral direction (left and right wind direction deflecting plate 15, see Fig. 6), and 
a drive device including a drive motor and configured to swing the plurality of lateral airflow adjusting plates with power generated by the drive motor (driving part 18 includes driving pinion 18a and drive motor 18b), 
the casing includes an accommodating chamber (motor housing portion 131d formed within groove 12) that communicates with the suction flow passage (Yamada discloses that the air conditioner includes “a main body 1 of an air conditioner and a spacer 13 which connects a duct 10 and sucks outside air” (Para. 14), wherein the arrow b in Fig. 1 shows the airflow path of air from duct 10 through intake port 11 and into the air suction passage 13a.  It should be noted that arrow b appears to pass directly through the groove 12, and that the disclosed height of the duct 10 is substantially the entire height of spacer 13.  Yamada further discloses that “duct 10 shown in FIG. 1 is connected to the vicinity of the corner portion of the spacer 13 so as to take out outside air from the intake port 11 into the air suction passage 13 a” (Para. 22), but that the duct 10 and intake port 11 are omitted from Fig. 2-4.  Based on the information given in Fig. 1 and the disclosure, it would appear that the intake port 11 penetrates through into the air suction passage 13a through the groove 12, thereby communicatively connecting the accommodating chamber and the suction flow passage.), and 
the drive motor is accommodated in the accommodating chamber (Para. 27, “motor housing portion 131 d for accommodating a drive motor 18 a forming the drive means 16 is formed on a diagonal line at an adjacent corner portion of the housing groove 12 of the base portion 13”).
Yamada does not explicitly state that the heat exchanger is configured to cause heat exchange to be performed between refrigerant that flows in the heat exchanger and the air sucked into the casing.  Such an operation, however, would appear to be implicitly required for the heat exchanger to function as disclosed in Yamada; two fluid flows are necessary for a heat exchanger to operate.  Yamada is further silent regarding the casing including an accommodating chamber isolated from the blowout flow passage, and the drive motor is accommodated in the accommodating chamber. 
However, Inoue (Fig. 1-5) teaches an indoor unit of an air-conditioning apparatus (Title, “INDOOR UNIT FOR AIR CONDITIONER”), comprising: 
a casing having an air inlet (suction ports 3a and 3b) and an air outlet (blow-out port 9); 
a fan housed in the casing and configured to suck air in an air-conditioned space from the air inlet into the casing and blow the air from the air outlet (cross-flow fan 8); 
a heat exchanger housed in the casing (heat exchanger 4) and configured to cause heat exchange to be performed between refrigerant that flows in the heat exchanger and the air sucked into the casing (Col. 6 ll. 45-50, “indoor heat exchanger 4 is configured to conduct heat exchange between refrigerant passing through the interior of the indoor heat exchanger 4 and air to be sucked into the cross-flow fan 8 through the suction ports 3a and 3b when the cross-flow fan 8 is rotated.”); and 
a lateral airflow adjusting unit configured to adjust in a lateral direction, an angle of the air that is blown from the air outlet (horizontal airflow direction louver 5), 
wherein in the casing, a suction flow passage and a blowout flow passage are provided, the suction flow passage causing the air inlet and the heat exchanger to communicate with each other, the blowout flow passage causing the heat exchanger and the air outlet to communicate with each other (see Fig. 1), 
the lateral airflow adjusting unit includes 
a plurality of lateral airflow adjusting plates arranged in the blowout flow passage at defined intervals in the lateral direction (horizontal airflow direction louvers 5, see Fig. 2), and 
a drive device (driving unit 6) including a drive motor (drive motor 11) and configured to swing the plurality of lateral airflow adjusting plates with power generated by the drive motor (Abstract, “driving unit (6) for horizontal airflow direction louvers (5) functioning as airflow direction change means is disposed outside an airflow path (7). The driving unit (6) includes a motor (11 ), a link mechanism (12), a case (13) and a rotation output shaft (14). The link mechanism (12) transmits power of the motor (11 )”), 
the casing includes an accommodating chamber (case 13) that is isolated from the blowout flow passage (Para. 57, “In the indoor unit 1 according to the present embodiment, the blocking structure (i.e., the first engagement part 21, the second engagement part 23 and the third engagement part 27) is formed for blocking communication between the airflow path 7 and the interior of the driving unit 6. Therefore, it is possible to prevent occurrence of condensation in 30 the motor 11 and the mechanical components (e .g., the link mechanism 12) due to leakage of conditioned air from the airflow path 7 to the driving unit 6 for the horizontal airflow direction louvers 5”), and 
the drive motor is accommodated in the accommodating chamber (see Fig. 1 and 4-5).
It would have been obvious to one with ordinary skill in the art at the time of invention to ensure that the heat exchanger shown by Yamada is configured to cause heat exchange to be performed between refrigerant that flows in the heat exchanger and the air sucked into the casing, as taught by Inoue, as two fluid flows are required for heat to be exchanged.  Furthermore, it would have been obvious to one skilled in the art at the time of the invention to include the isolation of the accommodating chamber from the air blowout passage by combining prior art elements according to known methods to yield predictable results as taught by Inoue into the teachings of Yamada because it does no more than yield predictable results of ensuring that condensation from the treated air does not form in the accommodating chamber, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Regarding claim 3, Yamada in view of Inoue teaches the indoor unit of an air-conditioning apparatus of claim 1, wherein the accommodating chamber is provided at a corner of the casing as the casing is viewed from the lower surface portion (Yamada:  see Fig. 3).

Regarding claim 4, Yamada in view of Inoue teaches the indoor unit of an air-conditioning apparatus of claim 1, wherein the lateral airflow adjusting unit includes a heat insulating material between a component located in a region that communicates with the blowout flow passage and a component located in a region that communicates with the suction flow passage (Inoue:  heat insulator 34; the combination of Yamada in view of Inoue teaches that it is obvious to provide a heat insulating material in a location as described, as the purpose of incorporating the teachings of Inoue is to thermally isolate the portions of the lateral airflow adjusting unit which are in contact with the suction flow passage (i.e., the motor) from those that are in communication with the blowout flow passage (i.e., the horizontal airflow direction louvers 5)).

Regarding claim 5, Yamada in view of Inoue teaches the indoor unit of an air-conditioning apparatus of claim 1, wherein the lateral airflow adjusting unit (Yamada:  driving means 16 for left and right wind deflecting plates 15) includes a support base configured to support the plurality of lateral airflow adjusting plates in such a manner as to enable the plurality of lateral airflow adjusting plates to be swung (Yamada:  connecting plate 17), and 
a coupling member configured to couple the plurality of lateral airflow adjusting plates to the drive device (Yamada:  driven pinion 15a is connected on one side to the pivot 15b and on the other side to the connecting rack 17b provided in the connecting plate 17), 
the drive device is attached to the support base (Yamada:  see Fig. 6), and 
the lateral airflow adjusting unit is configured such that the support base is removably attached to the casing and thus the plurality of lateral airflow adjusting plates, the support base, the coupling member, and the drive device are removable from the casing, with the plurality of lateral airflow adjusting plates, the support base, the coupling member, and the drive device assembled as a single body (Yamada:  see Fig. 6, the driving means 16 and left and right wind deflecting plates 15 are shown to be a single unit coupled together which is removed entirely from the spacer 13).

Regarding claim 6, Yamada in view of Inoue teaches the indoor unit of an air-conditioning apparatus of claim 1, wherein the casing includes 
an indoor unit body (Yamada:  main body 1) including a first suction flow passage that forms part of the suction flow passage (Yamada:  see Fig. 1, air suction passage 13a passes through the decorative panel 9, spacer 13, and main body 1) and a first blowout flow passage that forms part of the blowout flow passage (Yamada:  see Fig. 1, air blow-out passage 13b passes through the main body 1, spacer 13, and decorative panel 9), the indoor unit body housing the fan and the heat exchanger (Yamada:  see Fig. 1, blower 4 and heat exchanger 5 are in the main body 1), 
a lateral airflow casement attached to a lower portion of the indoor unit body (Yamada:  spacer 13), and including a second suction flow passage and a second blowout flow passage, the second suction flow passage forming part of the suction flow passage and communicating with the first suction flow passage (Yamada:  see Fig. 1, air suction passage 13a passes through the decorative panel 9, spacer 13, and main body 1), the second blowout flow passage forming part of the blowout flow passage and communicating with the first blowout flow passage (Yamada:  see Fig. 1, air blow-out passage 13b passes through the main body 1, spacer 13, and decorative panel 9), and 
a decorative panel attached to a lower portion of the lateral airflow casement (Yamada:  decorative panel 9), and including the air inlet, a third suction flow passage, a third blowout flow passage, and the air outlet, the third suction flow passage forming part of the suction flow passage and communicating with the second suction flow passage and the air inlet (Yamada:  see Fig. 1, air suction passage 13a passes through the decorative panel 9 at the suction opening 7, spacer 13, and main body 1), the third blowout flow passage forming part of the blowout flow passage and communicating with the second blowout flow passage and the air outlet (Yamada:  see Fig. 1, air blow-out passage 13b passes through the main body 1, spacer 13, and decorative panel 9 at the air outlet 8), 
the accommodating chamber is provided in the lateral airflow casement (Yamada:  see Fig. 1 and 3), and 
the plurality of lateral airflow adjusting plates of the lateral airflow adjusting unit are arranged in the second blowout flow passage of the lateral airflow casement (Yamada:  see Fig. 1 and 3).

Regarding claim 7, Yamada in view of Inoue teaches the indoor unit of an air-conditioning apparatus of claim 6, further comprising a vertical airflow adjusting plate (Yamada:  vertical wind direction deflecting plate 14) provided in the third blowout flow passage (Yamada:  see Fig. 1, vertical wind direction deflecting plate 14 is located within the decorative panel 9) in such a manner as to be swingable and configured to adjust in a vertical direction, an angle of the air that is blown from the air outlet (Yamada:  Para. 21, “vertical wind direction is deflected by a vertical wind direction deflecting plate 14 rotatably provided at an air outlet 8 provided in a decorative panel 9”).

Regarding claim 8, Yamada (Fig. 1-6) teaches an indoor unit of an air-conditioning apparatus, comprising: 
a casing (see Fig. 1) having an air inlet (suction opening 7) and an air outlet (air outlet 8) that are provided as openings formed in a lower surface portion of the casing (see Fig. 1); 
a fan housed in the casing and configured to suck air in an air-conditioned space from the air inlet into the casing and blow the air from the air outlet (blower 4); 
a heat exchanger housed in the casing (heat exchanger 5) and configured to cause heat exchange to be performed (Para. 19, “air is sent from an air suction passage 13 a provided in the spacer 13 through a blower 4 to a heat exchanger 5, heat-exchanged, and sent out to a blow-out port 8 provided in a decorative panel 9 via an air blow-out passage 13”); and 
a lateral airflow adjusting unit configured to adjust in a lateral direction, an angle of the air that is blown from the air outlet (left and right wind direction deflecting plate 15), 
wherein in the casing, a suction flow passage (air suction passage 13a) and a blowout flow passage (air blow-out passage 13b) are provided, the suction flow passage causing the air inlet and the heat exchanger to communicate with each other (see Fig. 1), the blowout flow passage causing the heat exchanger and the air outlet to communicate with each other (see Fig. 1), 
the lateral airflow adjusting unit includes 
a plurality of lateral airflow adjusting plates arranged in the blowout flow passage at defined intervals in the lateral direction (left and right wind direction deflecting plate 15, see Fig. 6), and 
a drive device including a drive motor and configured to swing the plurality of lateral airflow adjusting plates with power generated by the drive motor (driving part 18 includes driving pinion 18a and drive motor 18b), 
the casing includes an accommodating chamber (motor housing portion 131d formed within groove 12) that communicates with the suction flow passage (Yamada discloses that the air conditioner includes “a main body 1 of an air conditioner and a spacer 13 which connects a duct 10 and sucks outside air” (Para. 14), wherein the arrow b in Fig. 1 shows the airflow path of air from duct 10 through intake port 11 and into the air suction passage 13a.  It should be noted that arrow b appears to pass directly through the groove 12, and that the disclosed height of the duct 10 is substantially the entire height of spacer 13.  Yamada further discloses that “duct 10 shown in FIG. 1 is connected to the vicinity of the corner portion of the spacer 13 so as to take out outside air from the intake port 11 into the air suction passage 13 a” (Para. 22), but that the duct 10 and intake port 11 are omitted from Fig. 2-4.  Based on the information given in Fig. 1 and the disclosure, it would appear that the intake port 11 penetrates through into the air suction passage 13a through the groove 12, thereby communicatively connecting the accommodating chamber and the suction flow passage.), and 
a sealant is disposed to separate the suction flow passage from the blowout flow passage (central walls of spacer 13 forms walls to define air suction passage 13a and separate it from air blow-out passage 13b, thereby sealing both the suction flow passage and the blowout flow passage), 
the sealant does not cover a passage that causes the accommodating chamber and the suction flow passage to communicate with each other (inherently this passage must not be covered for the air to flow through, as shown by arrow b in Fig. 1), and 
the drive motor is accommodated in the accommodating chamber (Para. 27, “motor housing portion 131 d for accommodating a drive motor 18 a forming the drive means 16 is formed on a diagonal line at an adjacent corner portion of the housing groove 12 of the base portion 13”).
Yamada does not explicitly state that the heat exchanger is configured to cause heat exchange to be performed between refrigerant that flows in the heat exchanger and the air sucked into the casing.  Such an operation, however, would appear to be implicitly required for the heat exchanger to function as disclosed in Yamada; two fluid flows are necessary for a heat exchanger to operate.  Yamada is further silent regarding the casing including an accommodating chamber isolated from the blowout flow passage, and the drive motor is accommodated in the accommodating chamber. 
However, Inoue (Fig. 1-5) teaches an indoor unit of an air-conditioning apparatus (Title, “INDOOR UNIT FOR AIR CONDITIONER”), comprising: 
a casing having an air inlet (suction ports 3a and 3b) and an air outlet (blow-out port 9); 
a fan housed in the casing and configured to suck air in an air-conditioned space from the air inlet into the casing and blow the air from the air outlet (cross-flow fan 8); 
a heat exchanger housed in the casing (heat exchanger 4) and configured to cause heat exchange to be performed between refrigerant that flows in the heat exchanger and the air sucked into the casing (Col. 6 ll. 45-50, “indoor heat exchanger 4 is configured to conduct heat exchange between refrigerant passing through the interior of the indoor heat exchanger 4 and air to be sucked into the cross-flow fan 8 through the suction ports 3a and 3b when the cross-flow fan 8 is rotated.”); and 
a lateral airflow adjusting unit configured to adjust in a lateral direction, an angle of the air that is blown from the air outlet (horizontal airflow direction louver 5), 
wherein in the casing, a suction flow passage and a blowout flow passage are provided, the suction flow passage causing the air inlet and the heat exchanger to communicate with each other, the blowout flow passage causing the heat exchanger and the air outlet to communicate with each other (see Fig. 1), 
the lateral airflow adjusting unit includes 
a plurality of lateral airflow adjusting plates arranged in the blowout flow passage at defined intervals in the lateral direction (horizontal airflow direction louvers 5, see Fig. 2), and 
a drive device (driving unit 6) including a drive motor (drive motor 11) and configured to swing the plurality of lateral airflow adjusting plates with power generated by the drive motor (Abstract, “driving unit (6) for horizontal airflow direction louvers (5) functioning as airflow direction change means is disposed outside an airflow path (7). The driving unit (6) includes a motor (11 ), a link mechanism (12), a case (13) and a rotation output shaft (14). The link mechanism (12) transmits power of the motor (11 )”), 
the casing includes an accommodating chamber (case 13) that is isolated from the blowout flow passage (Para. 57, “In the indoor unit 1 according to the present embodiment, the blocking structure (i.e., the first engagement part 21, the second engagement part 23 and the third engagement part 27) is formed for blocking communication between the airflow path 7 and the interior of the driving unit 6. Therefore, it is possible to prevent occurrence of condensation in 30 the motor 11 and the mechanical components (e .g., the link mechanism 12) due to leakage of conditioned air from the airflow path 7 to the driving unit 6 for the horizontal airflow direction louvers 5”), and 
the drive motor is accommodated in the accommodating chamber (see Fig. 1 and 4-5).
It would have been obvious to one with ordinary skill in the art at the time of invention to ensure that the heat exchanger shown by Yamada is configured to cause heat exchange to be performed between refrigerant that flows in the heat exchanger and the air sucked into the casing, as taught by Inoue, as two fluid flows are required for heat to be exchanged.  Furthermore, it would have been obvious to one skilled in the art at the time of the invention to include the isolation of the accommodating chamber from the air blowout passage by combining prior art elements according to known methods to yield predictable results as taught by Inoue into the teachings of Yamada because it does no more than yield predictable results of ensuring that condensation from the treated air does not form in the accommodating chamber, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Regarding claim 9, Yamada in view of Inoue teaches the indoor unit of an air-conditioning apparatus of claim 8, wherein the casing includes 
an indoor unit body (Yamada:  main body 1) including a first suction flow passage that forms part of the suction flow passage (Yamada:  see Fig. 1, air suction passage 13a passes through the decorative panel 9, spacer 13, and main body 1) and a first blowout flow passage that forms part of the blowout flow passage (Yamada:  see Fig. 1, air blow-out passage 13b passes through the main body 1, spacer 13, and decorative panel 9), the indoor unit body housing the fan and the heat exchanger (Yamada:  see Fig. 1, blower 4 and heat exchanger 5 are in the main body 1), 
a lateral airflow casement attached to a lower portion of the indoor unit body (Yamada:  spacer 13), and including a second suction flow passage and a second blowout flow passage, the second suction flow passage forming part of the suction flow passage and communicating with the first suction flow passage (Yamada:  see Fig. 1, air suction passage 13a passes through the decorative panel 9, spacer 13, and main body 1), the second blowout flow passage forming part of the blowout flow passage and communicating with the first blowout flow passage (Yamada:  see Fig. 1, air blow-out passage 13b passes through the main body 1, spacer 13, and decorative panel 9), and 
a decorative panel attached to a lower portion of the lateral airflow casement (Yamada:  decorative panel 9), and including the air inlet, a third suction flow passage, a third blowout flow passage, and the air outlet, the third suction flow passage forming part of the suction flow passage and communicating with the second suction flow passage and the air inlet (Yamada:  see Fig. 1, air suction passage 13a passes through the decorative panel 9 at the suction opening 7, spacer 13, and main body 1), the third blowout flow passage forming part of the blowout flow passage and communicating with the second blowout flow passage and the air outlet (Yamada:  see Fig. 1, air blow-out passage 13b passes through the main body 1, spacer 13, and decorative panel 9 at the air outlet 8), 
the accommodating chamber is provided in the lateral airflow casement (Yamada:  see Fig. 1 and 3), and 
the plurality of lateral airflow adjusting plates of the lateral airflow adjusting unit are arranged in the second blowout flow passage of the lateral airflow casement (Yamada:  1).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (JP 2010210132, JPO translation provided and referenced herein) in view of Inoue et al. (EP 2093512 A1) as applied to claim 1 above, and further in view of Hwang et al. (Published U.S. Patent Application No. 20200103125).
Regarding claim 2, Yamada in view of Inoue teaches the indoor unit of an air-conditioning apparatus of claim 1. 
Yamada in view of Inoue are silent regarding the accommodating chamber is located between the blowout flow passage and the suction flow passage as the casing is viewed from the lower surface portion. 
However, Hwang (Fig. 1-9) teaches an indoor unit of an air-conditioning apparatus (indoor unit 1), wherein the accommodating chamber (see receiving space 60a in Fig. 9, in which power generating part 120 may be provided as a motor for providing rotational power is placed) is located between the blowout flow passage and the suction flow passage as the casing is viewed from the lower surface portion (see Fig. 9, receiving space 60a is between the discharge flow path 18 and the intake flow path 16 as seen from below).
It would have been obvious to one with ordinary skill in the art at the time of invention to modify position of the accommodating chamber shown by Yamada to be between the blowout flow passage and the suction flow passage, as taught by Hwang, as such an arrangement allows for the lateral airflow adjusting plates of the separate blowout flow passages of Yamada to be controlled individually.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (JP 2010210132, JPO translation provided and referenced herein) in view of Inoue et al. (EP 2093512 A1) as applied to claim 9 above, and further in view of Okada et al. (Published U.S. Patent Application No. 20100043362).
Regarding claim 10, Yamada (Fig. 1-6) teaches an indoor unit of an air-conditioning apparatus, comprising: 
a casing (see Fig. 1) having an air inlet (suction opening 7) and an air outlet (air outlet 8) that are provided as openings formed in a lower surface portion of the casing (see Fig. 1); 
a fan housed in the casing and configured to suck air in an air-conditioned space from the air inlet into the casing and blow the air from the air outlet (blower 4); 
a heat exchanger housed in the casing (heat exchanger 5) and configured to cause heat exchange to be performed (Para. 19, “air is sent from an air suction passage 13 a provided in the spacer 13 through a blower 4 to a heat exchanger 5, heat-exchanged, and sent out to a blow-out port 8 provided in a decorative panel 9 via an air blow-out passage 13”); and 
a lateral airflow adjusting unit configured to adjust in a lateral direction, an angle of the air that is blown from the air outlet (left and right wind direction deflecting plate 15), 
wherein in the casing, a suction flow passage (air suction passage 13a) and a blowout flow passage (air blow-out passage 13b) are provided, the suction flow passage causing the air inlet and the heat exchanger to communicate with each other (see Fig. 1), the blowout flow passage causing the heat exchanger and the air outlet to communicate with each other (see Fig. 1), 
the lateral airflow adjusting unit includes 
a plurality of lateral airflow adjusting plates arranged in the blowout flow passage at defined intervals in the lateral direction (left and right wind direction deflecting plate 15, see Fig. 6), and 
a drive device including a drive motor and configured to swing the plurality of lateral airflow adjusting plates with power generated by the drive motor (driving part 18 includes driving pinion 18a and drive motor 18b), 
the casing includes an accommodating chamber (motor housing portion 131d formed within groove 12) that communicates with the suction flow passage (Yamada discloses that the air conditioner includes “a main body 1 of an air conditioner and a spacer 13 which connects a duct 10 and sucks outside air” (Para. 14), wherein the arrow b in Fig. 1 shows the airflow path of air from duct 10 through intake port 11 and into the air suction passage 13a.  It should be noted that arrow b appears to pass directly through the groove 12, and that the disclosed height of the duct 10 is substantially the entire height of spacer 13.  Yamada further discloses that “duct 10 shown in FIG. 1 is connected to the vicinity of the corner portion of the spacer 13 so as to take out outside air from the intake port 11 into the air suction passage 13 a” (Para. 22), but that the duct 10 and intake port 11 are omitted from Fig. 2-4.  Based on the information given in Fig. 1 and the disclosure, it would appear that the intake port 11 penetrates through into the air suction passage 13a through the groove 12, thereby communicatively connecting the accommodating chamber and the suction flow passage.), and 
an indoor unit body (Yamada:  main body 1) including a first suction flow passage that forms part of the suction flow passage (Yamada:  see Fig. 1, air suction passage 13a passes through the decorative panel 9, spacer 13, and main body 1) and a first blowout flow passage that forms part of the blowout flow passage (Yamada:  see Fig. 1, air blow-out passage 13b passes through the main body 1, spacer 13, and decorative panel 9), the indoor unit body housing the fan and the heat exchanger (Yamada:  see Fig. 1, blower 4 and heat exchanger 5 are in the main body 1), 
a lateral airflow casement attached to a lower portion of the indoor unit body (spacer 13), and including a second suction flow passage and a second blowout flow passage, the second suction flow passage forming part of the suction flow passage and communicating with the first suction flow passage (see Fig. 1, air suction passage 13a passes through the decorative panel 9, spacer 13, and main body 1), the second blowout flow passage forming part of the blowout flow passage and communicating with the first blowout flow passage (see Fig. 1, air blow-out passage 13b passes through the main body 1, spacer 13, and decorative panel 9), and 
a decorative panel attached to a lower portion of the lateral airflow casement (decorative panel 9), and including the air inlet, a third suction flow passage, a third blowout flow passage, and the air outlet, the third suction flow passage forming part of the suction flow passage and communicating with the second suction flow passage and the air inlet (see Fig. 1, air suction passage 13a passes through the decorative panel 9 at the suction opening 7, spacer 13, and main body 1), the third blowout flow passage forming part of the blowout flow passage and communicating with the second blowout flow passage and the air outlet (see Fig. 1, air blow-out passage 13b passes through the main body 1, spacer 13, and decorative panel 9 at the air outlet 8), 
the accommodating chamber is provided in the lateral airflow casement (see Fig. 1 and 3), and 
the plurality of lateral airflow adjusting plates of the lateral airflow adjusting unit are arranged in the second blowout flow passage of the lateral airflow casement (see Fig. 1 and 3),
the drive motor is accommodated in the accommodating chamber (Para. 27, “motor housing portion 131 d for accommodating a drive motor 18 a forming the drive means 16 is formed on a diagonal line at an adjacent corner portion of the housing groove 12 of the base portion 13”).
Yamada does not explicitly state that the heat exchanger is configured to cause heat exchange to be performed between refrigerant that flows in the heat exchanger and the air sucked into the casing.  Such an operation, however, would appear to be implicitly required for the heat exchanger to function as disclosed in Yamada; two fluid flows are necessary for a heat exchanger to operate.  Yamada is further silent regarding the casing including an accommodating chamber isolated from the blowout flow passage, and the drive motor is accommodated in the accommodating chamber. 
However, Inoue (Fig. 1-5) teaches an indoor unit of an air-conditioning apparatus (Title, “INDOOR UNIT FOR AIR CONDITIONER”), comprising: 
a casing having an air inlet (suction ports 3a and 3b) and an air outlet (blow-out port 9); 
a fan housed in the casing and configured to suck air in an air-conditioned space from the air inlet into the casing and blow the air from the air outlet (cross-flow fan 8); 
a heat exchanger housed in the casing (heat exchanger 4) and configured to cause heat exchange to be performed between refrigerant that flows in the heat exchanger and the air sucked into the casing (Col. 6 ll. 45-50, “indoor heat exchanger 4 is configured to conduct heat exchange between refrigerant passing through the interior of the indoor heat exchanger 4 and air to be sucked into the cross-flow fan 8 through the suction ports 3a and 3b when the cross-flow fan 8 is rotated.”); and 
a lateral airflow adjusting unit configured to adjust in a lateral direction, an angle of the air that is blown from the air outlet (horizontal airflow direction louver 5), 
wherein in the casing, a suction flow passage and a blowout flow passage are provided, the suction flow passage causing the air inlet and the heat exchanger to communicate with each other, the blowout flow passage causing the heat exchanger and the air outlet to communicate with each other (see Fig. 1), 
the lateral airflow adjusting unit includes 
a plurality of lateral airflow adjusting plates arranged in the blowout flow passage at defined intervals in the lateral direction (horizontal airflow direction louvers 5, see Fig. 2), and 
a drive device (driving unit 6) including a drive motor (drive motor 11) and configured to swing the plurality of lateral airflow adjusting plates with power generated by the drive motor (Abstract, “driving unit (6) for horizontal airflow direction louvers (5) functioning as airflow direction change means is disposed outside an airflow path (7). The driving unit (6) includes a motor (11 ), a link mechanism (12), a case (13) and a rotation output shaft (14). The link mechanism (12) transmits power of the motor (11 )”), 
the casing includes an accommodating chamber (case 13) that is isolated from the blowout flow passage (Para. 57, “In the indoor unit 1 according to the present embodiment, the blocking structure (i.e., the first engagement part 21, the second engagement part 23 and the third engagement part 27) is formed for blocking communication between the airflow path 7 and the interior of the driving unit 6. Therefore, it is possible to prevent occurrence of condensation in 30 the motor 11 and the mechanical components (e .g., the link mechanism 12) due to leakage of conditioned air from the airflow path 7 to the driving unit 6 for the horizontal airflow direction louvers 5”), and 
the drive motor is accommodated in the accommodating chamber (see Fig. 1 and 4-5).
It would have been obvious to one with ordinary skill in the art at the time of invention to ensure that the heat exchanger shown by Yamada is configured to cause heat exchange to be performed between refrigerant that flows in the heat exchanger and the air sucked into the casing, as taught by Inoue, as two fluid flows are required for heat to be exchanged.  Furthermore, it would have been obvious to one skilled in the art at the time of the invention to include the isolation of the accommodating chamber from the air blowout passage by combining prior art elements according to known methods to yield predictable results as taught by Inoue into the teachings of Yamada because it does no more than yield predictable results of ensuring that condensation from the treated air does not form in the accommodating chamber, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.
Yamada is silent regarding a sealant is disposed to separate the suction flow passage from the blowout flow passage, the sealant does not cover a passage that causes the accommodating chamber and the suction flow passage to communicate with each other, wherein the sealant is provided between a lower surface portion of the lateral airflow casement and an upper surface portion of the decorative panel such that the sealant surrounds an outer periphery of the second blowout flow passage.
However, Okada (Fig. 1-2) teaches indoor unit of an air-conditioning apparatus (Para. 40, “FIG. 2 is a cross-sectional view illustrating an indoor unit according to the embodiment of the present invention”), comprising: 
a casing having an air inlet (inlet 22) and an air outlet (outlet 23) that are provided as openings formed in a lower surface portion of the casing (see Fig. 2); 
a fan housed in the casing and configured to suck air in an air-conditioned space from the air inlet into the casing and blow the air from the air outlet (indoor fan 29, see Fig. 2); 
a heat exchanger housed in the casing (indoor heat exchanger 37) and configured to cause heat exchange to be performed between refrigerant that flows in the heat exchanger and the air sucked into the casing (see Fig. 1, refrigerant circuit in which indoor heat exchanger 37 operates); and 
in the casing, a suction flow passage and a blowout flow passage are provided, the suction flow passage causing the air inlet and the heat exchanger to communicate with each other, the blowout flow passage causing the heat exchanger and the air outlet to communicate with each other (see Fig. 2), 
wherein the casing includes a lateral airflow casement (casing body 26) and a decorative panel attached to a lower portion of the lateral airflow casement (decorative panel 27), 
a sealant is disposed to separate the suction flow passage from the blowout flow passage (see sealant 19 in Fig. 2), 
wherein the sealant is provided between a lower surface portion of the lateral airflow casement and an upper surface portion of the decorative panel such that the sealant surrounds an outer periphery of the second blowout flow passage (see sealant 19 in Fig. 2).
The combination of Yamada in view of Okada would ensure that the sealant does not cover a passage that causes the accommodating chamber and the suction flow passage to communicate with each other, as the bottom of spacer 13 of Yamada is already a solid surface through which air would not pass, and this passage would not be covered by a sealant provided along the solid surface. 
It would have been obvious to one skilled in the art at the time of the invention to include the sealant between the decorative panel and the spacer of Yamada by combining prior art elements according to known methods to yield predictable results as taught by Okada into the teachings of Yamada because it does no more than yield predictable results of providing a means to sealingly fix the decorative panel in place while minimizing air leaks between the intake and exhaust air streams, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH M MAY whose telephone number is (571)272-8255. The examiner can normally be reached Mon.-Th. 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 5712726785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH M. MAY/Examiner, Art Unit 3762      

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762